181 S.W.3d 540 (2005)
Adriana NEVAREZ, Appellant,
v.
Sergio ELGUEA, Appellee.
No. 08-05-00262-CV.
Court of Appeals of Texas, El Paso.
December 15, 2005.
Paul F. Grajeda, Law Office of Paul F. Grajeda, El Paso, for appellant.
Hector Phillips, El Paso, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.


*541 OPINION

RICHARD BARAJAS, Chief Justice.
This appeal is before the Court on its own motion to determine whether it should be dismissed pursuant to TEX.R.APP. P. 38.8(a)(1), which states:
(a) Civil Cases. If an appellant fails to timely file a brief, the appellate court may:
(1) dismiss the appeal for want of prosecution, unless the appellant reasonably explains the failure and the appellee is not significantly injured by the appellant's failure to timely file a brief.
By a letter dated November 4, 2005, this Court's clerk informed Appellant that no appellant's brief or motion for extension of time had been filed and of the Court's intent to dismiss the appeal for want of prosecution pursuant to TEX.R.APP. P. 38.8, absent a response from any party within ten days to show grounds for continuing the appeal. No response has been received as of this date.
We have given notice of our intent to dismiss the appeal, requested a response if a reasonable basis for failure to file an appellant's brief exists, and have received none. We see no purpose that would be served by declining to dismiss this appeal at this stage of the proceedings. Pursuant to TEX.R.APP. P. 38.8(a)(1), we dismiss the appeal.